Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Daily et al. (US 7,959,445) (hereinafter Daily) and Holec et al. (US 8,007,286) (hereinafter Holec).
Re claim 1: Rieger teaches a light engine circuit board, comprising: a flexible substrate (3, fig. 1) (flexible strip-shaped carrier, see para [0047]) comprising a first end (right end 7, fig. 1) and a second end (left end 7, fig. 1) opposite from the first end (see fig. 1), wherein the first end (right end 7) of the flexible substrate (3) defines a first interconnect region (right region of 7, fig. 1) and the second end of the flexible substrate (left end 7) defines a second interconnect region (left region of 7, fig. 1), wherein the first interconnect region (right region 7) comprises a first profile (profile of right 7, fig. 1) and the second interconnect region (left region 7) comprises a second profile (profile of left 7, fig. 1) complimentary (see fig. 2) to the first profile (profile of right 7); one or more solder (right 7, fig. 1) on the first interconnect region (right region of 7) of the flexible substrate (3); one or more solder (left 7, fig. 1) on the second interconnect region (left region of 7) of the flexible substrate (3); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the flexible substrate (3).
	However, Rieger fails to teach the first interconnect region comprises a first keyed profiled, a second interconnect region comprises a second keyed profile complimentary to the first keyed profile, one or more solder strips on the first interconnect region, and one or more solder strips on the second interconnect region.
Daily teaches the first interconnect region (region of 420) comprises a first keyed profile (profile of 452, fig. 16) and the second interconnect region (region of 422) comprises a second keyed profile (profile of 480, fig. 17) complimentary (see Col. 11 lines 46-59) to the first keyed profile (profile of 452).
	Holec teaches one or more solder strips (7, fig. 2b) on the first interconnect region (region of 2, fig. 2b) on the flexible substrate (1, fig. 2a), one or more solder strips (8, fig. 3) on the second interconnect region (region of 8, fig. 3) of the flexible substrate (1).
Therefore, in view of Daily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connectors to the first and second profile of Rieger where the first interconnect region comprises a first keyed profiled and a second interconnect region comprises a second keyed profile complimentary to the first keyed profile, in order to provide another method of electrically connecting ends of the substrate.
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solder on the mounting portions of Rieger with solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the first interconnect region of Rieger to include connectors where the first interconnect region comprises a first keyed profiled and a second interconnect region comprises a second keyed profile complimentary to the first keyed profile to provide another method of electrically connecting ends of the substrate, since it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 2: Rieger fails to teach the one or more solder strips on the first interconnect region are located on a top surface of the flexible substrate and the one or more solder strips on the second interconnect region are located on a bottom surface of the flexible substrate.  
Holec teaches the one or more solder strips (7, fig. 2a) (top side pads 3, see Col. 9 line 55) on the first interconnect region (region of 3, fig. 2a) are located on a top surface of the flexible substrate (top surface of 1, fig. 2a) and the one or more solder strips (8, fig. 2a) on the second interconnect region (region of 8, fig. 2a) are located on a bottom surface (bottom side, see Col 9 lines 55)  of the flexible substrate (bottom surface of 9, fig. 3).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the locations of solder strips where the one or more solder strips on the first interconnect region are located on a top surface of the flexible substrate and the one or more solder strips on the second interconnect region are located on a bottom surface of the flexible substrate, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 3: Rieger teaches the one or more solder (right 7, fig. 1) on the first interconnect region (right region 7, fig. 1) or the one or more solder (left 7, fig. 1) strips on the second interconnect region (left region 7, fig. 1) comprise two solder (see fig. 1).
However, Rieger fails to teach solder strips.
	Holec teaches one or more solder strips (7, fig. 2b) on the first interconnect region (region of 2, fig. 2b) on the flexible substrate (1, fig. 2a), and one or more solder strips (8, fig. 3) on the second interconnect region (region of 8, fig. 3) of the flexible substrate (1).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solder on the mounting portions of Daily with solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection and increase the flexibility of the circuit board to change its shape.

Re claim 5: Rieger fails to teach the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end.  
Holec teaches the one or more solder strips (7, fig. 2b) on the first interconnect region (region of 7) and the one or more solder strips (8, fig. 3) on the second interconnect region (region of 8) are shaped and positioned in such a way as to overlap (overlapping joint, see fig. 5) (see Col. 9 lines 47-50) each other when the first end is placed on top of the second end (see fig. 5).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to strips where the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 6: Rieger fails to teach the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top of the second end.  
Holec teaches the first interconnect region (region of 7, fig. 2b) and the second interconnect region (region of 8, fig. 3) are shaped to overlap each other (see fig. 5) (see Col. 9 lines 45-56) when the first end (end of 7, fig. 2b) is placed on top of the second end (end of 8, fig. 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape and arrangement of the solder elements of Rieger to overlapping strips where the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top of the second end, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 7: Rieger fails to teach the one or more solder strips are electrically coupled to the plurality of LEDs via one or more traces.  
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) are electrically coupled to the plurality of LEDs (13, 14, fig. 4b) via one or more traces (60, fig. 4b).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more circuit traces coupling the one or more solder strips to the plurality of LEDs such that they are electrically coupled, in order to provide an electrical connection between the LEDs and the solder to provide electrical connections to multiple LED strips.

Re claim 8: Rieger teaches an adhesive tape layer (electrically conductive adhesive, see para [0050]).  

Re claim 10: Rieger teaches a system, comprising: a first light engine circuit board (middle 2, fig. 1), comprising: a first flexible substrate  (3, fig. 1) (flexible strip-shaped carrier 3, see para [0047]) defining a first interconnect region (left region 7, fig. 2) and comprising one or more solder (7, fig. 1) (soldering, see para [0050]) on the first interconnect region (left region of 7) and located on a top surface (top surface of 5, fig. 2a) at a first end (left end of 3, fig. 1) of the first flexible substrate (3), wherein the first interconnect region (left region 7) comprises a first profile (profile of left 7, fig. 1); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the first flexible substrate (3); and a second light engine circuit board (left 2, fig. 2), comprising: a second flexible substrate (3 of left 2, fig. 1) defining a second interconnect region (right region 7 of left 2, fig. 1) and comprising one or more solder (7, fig. 1) (soldering, see para [0050]) on the second interconnect region (right region 7 of left 2) and located at a second end (right end of left 1, fig. 5) of the second flexible substrate (left 1),wherein the second interconnect region (right region 7 of left 2, fig. 1) comprises a second profile (profile of right region 7 of left 2) complimentary to the first profile (see fig. 1); and a plurality of LEDs (2) on the second flexible substrate (left 1).
	However, Rieger fails to teach the first interconnect region comprising one or more solder strips, wherein the first interconnect region comprises a first keyed profile; the second interconnect region comprising one or more solder strips and located on a bottom surface of the second flexible substrate, wherein the second interconnect region comprises a second keyed profile complimentary to the first keyed profile; and wherein the first interconnect region of the first light engine circuit board overlaps with the second interconnect region of the second light engine circuit board to provide an electrical connection between the first light engine circuit board and the second light engine circuit board.
	Holec teaches the first interconnect region (region of 2, fig. 2b) comprises one or more solder strips (7, fig. 2b), the second interconnect region (region of 8, fig. 3) comprises one or more solder strips (8, fig. 3) located on a bottom surface (bottom side, see Col 9 lines 55)  of the flexible substrate (bottom surface of 9, fig. 3), and wherein the first interconnect region (region of 2, fig. 4b) of the first light engine circuit board (16, fig. 4b) overlaps with the second interconnect region (region of 8, fig. 4a) of the second light engine circuit board (12, fig. 4b) to provide an electrical connection (see col. 9 lines 13-24) between the first light engine circuit board (16) and the second light engine circuit board (12).
Daily teaches the first interconnect region (region of 420) comprises a first keyed profile (profile of 452, fig. 16) and the second interconnect region (region of 422) comprises a second keyed profile (profile of 480, fig. 17) complimentary (see Col. 11 lines 46-59) to the first keyed profile (profile of 452).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solder on the mounting portions of Rieger with solder strips where the first interconnect region comprises one or more solder strips, the second interconnect region comprises one or more solder strips located on a bottom surface of the second flexible substrate, and the first interconnect region of the first light engine circuit board overlaps with the second interconnect region of the second light engine circuit board to provide an electrical connection between the first light engine circuit board and the second light engine circuit board, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.
Therefore, in view of Daily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connectors to the first and second profile of Rieger where the first interconnect region comprises a first keyed profiled and a second interconnect region comprises a second keyed profile complimentary to the first keyed profile, in order to provide another method of electrically connecting ends of the substrate.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to add connectors to the first and second profile of Rieger where the first interconnect region comprises a first keyed profiled and a second interconnect region comprises a second keyed profile complimentary to the first keyed profile to provide another method of electrically connecting ends of the substrate, since it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 11: Rieger fails to teach the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection.  
Holec teaches the one or more solder strips (7, 8, fig. 2b and 3) on the first interconnect region (region of 7, fig. 2b) and the one or more solder strips on the second interconnect region (region of 7, fig. 3) overlap (see fig. 5) when the first interconnect region (region of 7) overlaps the second interconnect region (region of 8) in order to provide the electrical connection (see Col. 9 lines 45-62).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips and overlap the one or more solder strips such that the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 13: Rieger fails to teach the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine.  
Holec teaches the first light engine circuit board (16, fig. 5) may be angularly bent (bend about 21 and 22, fig. 5) with respect to the second light engine circuit board (12, fig. 5) at the location where the first interconnect region (region of 20, fig. 5) overlaps the second interconnect engine (region of 19, fig. 5).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlap the first interconnect region with the second interconnect region of Rieger where the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine, in order to add strength to the interconnects by adding additional contact area [Holec, Col. 9 lines 60-62].

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Daily et al. (US 7,959,445) and Holec et al. (US 8,007,286) as applied to claims 1 and 10 above, and further in view of Chen (US 2013/0120979).
Re claim 4: Rieger in view of Daily and Holec fails to teach the one or more solder strips on the first interconnect region or the one or more solder strips on the second interconnect region are T-shaped or I-shaped.  
Chen teaches the one or more solder strips (51, 52, fig. 3) are T-shaped or I-shaped (I shaped with 6 or 8, see fig. 3).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the one or more strips where the one or more solder strips on the first interconnect region or the one or more solder strips on the second interconnect region are T-shaped or I-shaped, in order to improve and increase electrical connection of the soldered components.

Re claim 20: Rieger in view of Daily and Holec fails to teach the one or more solder strips of first interconnect region and the one or more solder strips of the second interconnect region are T-shaped or I-shaped.  
Chen teaches the one or more solder strips (51, 52, fig. 3) of first interconnect region (left region of 1, fig. 2) and the one or more solder strips (51, 52, fig. 3) of the second interconnect region (right region of 1, fig. 2) are T-shaped or I- shaped (I shaped with 6 or 8, see fig. 3).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the one or more strips of the first and second interconnect regions to be an I-shape as taught by Chen, in order to improve and increase electrical connection of the soldered components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Daily et al. (US 7,959,445) and Holec et al. (US 8,007,286) as applied to claim 1 above, and further in view of DeMayo et al. (US 2020/0088392) (hereinafter DeMayo).
Re claim 9: Rieger in view of Daily and Holec fails to teach the plurality of LEDs are electrically coupled to a power source; and when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source.  
DeMayo teaches a plurality of LEDs (164, fig. 4) are electrically coupled to a power source (28, fig. 4); and when a portion of a light engine circuit board (board of 164, fig. 4) is cut (cut along 40, 42, fig. 4) (see para [0027]), a remaining plurality of LEDs (164) on the light engine circuit board (board of 164) are still electrically coupled (see para [0027]) to the power source (28).
Therefore, in view of DeMayo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the plurality of LEDs of Rieger to a power source where when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source, in order to separately power the LEDs when the rest of the strip is cut [DeMayo, 0027].

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Daily et al. (US 7,959,445) and Holec et al. (US 8,007,286) as applied to claim 13 above, and further in view of Roberts (US 2012/0235172).
Re claim 14: Rieger in view of Daily and Holec fails to teach the first light engine circuit board may be bent at a 90° angle with respect to the second light engine circuit board.  
Roberts teaches a first light engine circuit board (130, fig. 1B) may be bent at a 90° angle (90 degrees, see para [0005]) with respect to a second light engine circuit board (130, fig. 1B).  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at a 90° angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 15: Rieger in view of Daily and Holec fails to teach the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board.  
Roberts teaches the first light engine circuit board (130, fig. 1B) may be bent at an acute angle (10, 20, 30, 40, 45, 60 degrees see para [0005]) with respect to the second light engine circuit board (130, fig. 1B).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 16: Rieger in view of Daily and Holec fails to teach the first light engine circuit board and the second light engine circuit board are bent in an arc shape.  
Roberts teaches the first light engine circuit board (130, fig. 1B) and the second light engine circuit board (130, fig. 1B) are bent in an arc shape (see fig. 1B).  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board and the second light engine circuit board are bent in an arc shape, in order to adjust the shape of the lighting strip and lighting distribution.
Re claim 17: Rieger in view of Daily and Holec fails to teach the arc shape has a radius of curvature of 1 inch or greater.  
Roberts teaches bending angles of 1 to 180 degrees (see para [0195]).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature of 1 inch or greater, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature of 1 inch or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: Rieger in view of Daily and Holec fails to teach the arc shape has a radius of curvature between 1 inch and 6 inches.  
Roberts teaches bending angles of 1 to 180 degrees (see para [0195]).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature between 1 inch and 6 inches, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature between 1 inch and 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 19: Rieger in view of Daily fails to teach the arc shape has a radius of curvature that depends on at least one of a physical dimension of the plurality of LEDs, a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Roberts teaches the arc shape (see fig. 1B) has a radius of curvature (see fig. 1B) that depends on at least one of a physical dimension of the plurality of LEDs (125, fig. 1B), a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that arc shape has a radius of curvature that depends on a physical dimension of the plurality of LEDs, in order to adjust the shape of the lighting strip and lighting distribution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hussell (US 2014/0265809) discloses a similar light engine board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875